Order entered April 11, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01678-CR

                         CHARLES RICHARD VANDIVER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-56764-M

                                           ORDER
       The Court VACATES the order issued on March 27, 2014.

       Based on the Court’s opinion dated March 27, 2014, we GRANT the September 4, 2013

motion of Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT

the Clerk of the Court to remove Valencia Bush as counsel of record for appellant.

       We DENY appellant’s March 20, 2014 motion for new hearing and March 20, 2014

motion to enforce court order.

       We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Charles Richard Vandiver, TDCJ No. 1831208, Dalhart Unit, 11950 FM 998,

Dalhart, Texas, 79022.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE